                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION

JEANETTE VERRETT                            CIVIL ACTION NO. 6:18-cv-01366

VERSUS                                      JUDGE JUNEAU

ANDREW SAUL, COMMISSIONER                   MAGISTRATE JUDGE HANNA
OF THE SOCIAL SECURITY
ADMINISTRATION

                                   JUDGMENT

      This matter was referred to United States Magistrate Judge Patrick J. Hanna

for report and recommendation. After an independent review of the record, and

noting the absence of objections, this Court concludes that the Magistrate Judge’s

report and recommendation is correct and adopts the findings and conclusions

therein as its own. Accordingly,

      IT IS ORDERED, ADJUDGED, AND DECREED that the decision of the

Commissioner of the Social Security Administration is AFFIRMED, and this matter

is   DISMISSED     WITH      PREJUDICE,      consistent   with     the   report   and

recommendation.

      Signed at Lafayette, Louisiana, this 8th day of     August         2019.




                                      MICHAEL J. JUNEAU
                                      UNITED STATES DISTRICT JUDGE
